- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2010 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS registration with CVM SHOULD not BE CONSTRUED AS AN EVALUATION oF the company. company management is responsible for the information provided. 01.01 - IDENTIFICATION 1 - CVM CODE 2 - COMPANY NAME 3 - CNPJ (Corporate Taxpayers ID) 01956-9 GOL LINHAS AÉREAS INTELIGENTES S.A. 06.164.253/0001-87 4 - NIRE (Corporate Registry ID) 01.02 - HEADQUARTERS 1 - ADDRESS RUA TAMOIOS, 246 2 - DISTRICT JD. AEROPORTO 3 - ZIP CODE 04630-000 4 - CITY SÃO PAULO 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 2128-4700 8 - TELEPHONE - 9 - TELEPHONE - 10 - TELEX - 11 - AREA CODE 12 - FAX 5098-7888 13  FAX - 14 - FAX - 15 - E-MAIL RI@GOLNAWEB.COM.BR 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME LEONARDO PORCIUNCULA GOMES PEREIRA 2 - ADDRESS PÇA COMANDANTE LINEU GOMES S/N P3 3 - DISTRICT JD. AEROPORTO 3 - ZIP CODE 04626-020 4 - CITY SÃO PAULO 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 2128-4700 8 - TELEPHONE - 9 - TELEPHONE - 10 - TELEX 11 - AREA CODE 12 - FAX 5098-7888 13 - FAX - 14 - FAX - 15 - E-MAIL RI@GOLNAWEB.COM.BR 01.04 - ITR REFERENCE AND AUDITOR INFORMATION CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - END 3 - QUARTER 4 - BEGINNING 5 - END 6 - QUARTER 7 - BEGINNING 8 - END 01/01/2010 12/31/2010 3 07/01/2010 09/30/2010 4 10/01/2009 12/31/2009 09 - INDEPENDENT ACCOUNTANT DELOITTE TOUCHE TOHMATSU AUDITORES INDEPENDENTES 10 - CVM CODE 00385-9 11 - TECHNICIAN IN CHARGE JOSÉ DOMINGOS DO PRADO 12 - TECHNICIANS CPF (INDIVIDUAL TAXPAYERS REGISTER) 022.486.308-83 1 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 01.05 - CAPITAL STOCK Number of Shares (in thousands) 1 - CURRENT QUARTER 09/30/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - SAME QUARTER, PREVIOUS YEAR 09/30/2009 Paid-in Capital 1 - Common 2 - Preferred 3 - Total Treasury Stock 4 - Common 0 0 5 - Preferred 6 - Total 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Others 2 - STATUS Operational 3 - NATURE OF OWNERSHIP Domestic Private Company 4 - ACTIVITY CODE 3140  Holding Company  Transportation and Logistics Services 5 - MAIN ACTIVITY EQUITY INTEREST MANAGEMENT 6 - CONSOLIDATION TYPE 7 - TYPE OF REPORT OF INDEPENDENT AUDITORS 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1  ITEM 2 - CNPJ (Corporate Taxpayers ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1  ITEM 2 - EVENT 3  APPROVAL 4 - TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE 2 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01  IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1 - ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (in thousands of reais) 4 - AMOUNT OF CHANGE (in thousands of reais) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (Thousands) 8 - SHARE PRICE WHEN ISSUED (in Reais) 17 01/19/2010 STOCK OPTION 18 02/28/2010 83 STOCK OPTION 19 03/31/2010 75 STOCK OPTION 01.10 - INVESTOR RELATIONS OFFICER 1  DATE 2  SIGNATURE 3 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 08.01  CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Reais) 1 - CODE 2 - DESCRIPTION 3  09/30/2010 4  12/31/2009 1 Total Assets Current Assets Cash and Cash Equivalents Cash and Cash Equivalents Restricted Cash Short-term Investments Credits Clients Trade and Other Receivables Others Recoverable Taxes, net Inventories, net Others Prepaid Expenses Deposits - Other Current Assets Non-current Assets Long-Term Assets Other Credits Deposits Prepaid Expenses Restricted Cash Deferred Income Taxes Credits with Related Parties 0 0 Affiliates 0 0 Subsidiaries 0 0 Other Related Parties 0 0 Other Non-current Assets Other Credits and Values Permanent Assets Investments 0 0 Affiliates 0 0 Affiliates - Goodwill 0 0 Subsidiaries 0 0 Property, Plant and Equipment Intangible 4 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 08.02  CONSOLIDATED BALANCE SHEET - LIABILITIES (in thousands of Reais) 1 - CODE 2  DESCRIPTION 3  09/30/2010 4  12/31/2009 2 Total Liabilities Current Liabilities Financial Liabilities Debentures 0 0 Accounts Payable Taxes, Charges and Contributions Sales Taxes and Landing Fees Dividends Payable Provisions Mileage program Provision Debts with Related Parties 0 0 Others Salaries, Wages and Benefits Tax obligations Advance Ticket Sales Advances from Customers Other Current Liabilities Non-current Liabilities Long-Term Liabilities Financial Liabilities Debentures 0 0 Provisions Smiles Deferred Revenue Provisions Debts with Related Parties 0 0 Advances for Future Capital Increase 0 0 Others Advances from Customers Tax Obligations Deferred Taxes Other non-current liabilities Profit or Loss for Future Period 0 0 Minors Participation 0 0 Shareholders Equity Issued Capital Capital Reserve Share Premium Subsidiary Goodwill Special Reserve 5 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 08.02  CONSOLIDATED BALANCE SHEET - LIABILITIES (in thousands of Reais) Revaluation Reserve 0 0 Own Assets 0 0 Subsidiaries/Affiliates 0 0 Accumulated Earnings Legal Reserve 0 Statutory Reserve 0 0 Contingencies Reserve 0 0 Realizable Profit 0 0 Retained Earnings 0 Special for Non-Distributed Dividends 0 0 Others Reserves Share-based Payments Treasury Shares Share issued cost 0 0 Equitys Evaluation Adjustment Adjustments for Securities Accumulated Adjustments for Conversion 0 0 Adjustments for Business Combination 0 0 Net Loss for the Period 561,521 Advances for Future Capital Increase 0 0 6 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 09.01  CONSOLIDATED STATEMENT OF INCOME (in thousands of Reais) 1 - CODE 2  DESCRIPTION 3  07/01/2010 to 09/30/2010 4  01/01/2010 to 09/30/2010 5  07/01/2009 to 09/30/2009 6  01/01/2009 to 09/30/2009 3.01 Operating Revenues 3.01.01 Passenger 3.01.02 Cargo and Other 3.02 Operating Deductions 0 0 0 0 3.03 Net Operating Revenue 3.04 Cost of Goods and Services Sold 0 0 0 0 3.05 Operating Revenue Total 3.06 Operating Expenses/Revenue 3.06.01 Sales 0 0 0 0 3.06.02 General and Administrative Salaries Aircraft Fuel Aircraft Rent Maintenance and Repair Material Landing Fees Sales and Marketing Aircraft and Traffic Servicing Depreciation and Amortization Other Operating Expenses 3.06.03 Financial Result 3.06.03.01 Financial Revenues 3.06.03.02 Financial Expenses 3.06.04 Other Operating Revenues 0 0 0 0 3.06.05 Other Operating Expenses 0 0 0 0 3.06.06 Equity in the Earnings 0 0 0 0 3.07 Profit before income taxes 3.08 Non-Operating Income 0 0 0 0 3.08.01 Revenues 0 0 0 0 7 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 09.01  CONSOLIDATED STATEMENT OF INCOME (in thousands of Reais) 3.08.02 Expenses 0 0 0 0 3.09 Income taxes expenses 3.10 Provision for Income Tax and Social Contribution 0 0 0 0 3.11 Deferred Income Tax 0 0 0 0 3.12 Statutory Holding/Contributions 0 0 0 0 3.12.01 Holdings 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of Interest on Own Capital 0 0 0 0 3.14 Minors Participation 0 0 0 0 3.15 Profit (loss) for the Period No. SHARES, EX-TREASURY (in thousands) EARNINGS (LOSS) PER SHARE 8 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 10.01  CONSOLIDATED STATEMENTS OF CASH FLOWS - INDIRECT METHOD (in thousands of Reais) 1 - CODE 2  DESCRIPTION 3  07/01/2010 to 09/30/2010 4  01/01/2010 to 09/30/2010 5  07/01/2009 to 09/30/2009 6  01/01/2009 to 09/30/2009 Net cash provided by (used in) operating activities Cash flows from operating activities Net Income (loss) for the period Depreciation and amortization Allowance for doubtful accounts Provisions for contingencies and other s Provision for inventory obsolescence Deferred income taxes Shared-based payments Exchange and monetary variations, net (3,244) Interests on loans, net 242,768 Financial instruments, net Smiles deferred revenues Provision for return of aircraft 0 0 Other non-monetary Changes in operating assets and liabilities Trade and other receivables Change in Inventories Deposits Other assets Prepaid expenses, recoverable taxes and other credits 9 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 10.01  CONSOLIDATED STATEMENTS OF CASH FLOWS - INDIRECT METHOD (in thousands of Reais) Accounts Payable Advance ticket sales Advance from customers (33,992) Salaries, Wages and Benefits 0 0 Tax obligation Insurance Sales Tax and Landing Fees Other obligations Interests paid Income tax paid 0 Others 0 0 0 0 Net cash generated by (used in) investing activies Short term investments Restricted cash Purchase of property, plant and equipment Intangible assets Short term investments 0 0 0 0 Net cash generated by (used in) financing activities Debts Payments of financial leases 10 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 10.01  CONSOLIDATED STATEMENTS OF CASH FLOWS - INDIRECT METHOD (in thousands of Reais) Dividends paid 0 0 0 Capital increase 0 Exchange rate 0 0 Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period 11 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 11.01  CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY FROM 07/01/2/30/2010 (in thousands of Reais) 1  CODE 2  DESCRIPTION 3  CAPITAL STOCK 4  CAPITAL RESERVES 5  REVALUATION RESERVES 6  INCOME RESERVES 7 - RETAINED EARNINGS 8 -ADJUSTMENTS TO ASSET VALUATION 9  TOTAL CONTROLLERS' PARTICIPATION 10  TOTAL NON CONTROLLERS' PARTICIPATION 11  TOTAL SHAREHOLDERS' EQUITY Beginning Balance 0 0 Adjustment of Previous Years 0 0 0 0 0 0 0 0 0 Adjusted Balance 0 0 Net Income / Loss for the period 0 0 0 0 0 0 Destinations 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 Interest on Shareholders' Equity 0 0 0 0 0 0 0 0 0 Other Destinations 0 0 0 0 0 0 0 0 0 Realization of Retained Earnings 0 0 0 0 0 0 0 0 0 Adjustments to Asset Valuation 0 0 0 0 0 0 Adjustments for Securities 0 0 0 0 0 0 0 0 0 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 0 Increase / Decrease on Capital Stock 0 0 0 0 0 0 Constitution / Realization of Capital Reserves 0 0 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 0 0 0 0 Others Equity Transactions 0 0 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 Share-based payments 0 0 0 0 0 0 0 0 Final Balance 0 0 12 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 01.01 - IDENTIFICATION 1 - CVM CODE 01956-9 2 - COMPANY NAME GOL LINHAS AÉREAS INTELIGENTES S.A. 3 - CNPJ (Corporate Taxpayers ID) 06.164.253/0001-87 11.02  CONSOLIDATED STATEMENTS OF SHAREHOLDERS EQUITY FROM 01/01/2/30/2009 (in thousands of Reais) 1  CODE 2  DESCRIPTION 3  CAPITAL STOCK 4  CAPITAL RESERVES 5  REVALUATION RESERVES 6  INCOME RESERVES 7 - RETAINED EARNINGS 8 -ADJUSTMENTS TO ASSET VALUATION 9  TOTAL CONTROLLERS' PARTICIPATION 10  TOTAL NON CONTROLLERS' PARTICIPATION 11  TOTAL SHAREHOLDERS' EQUITY Beginning Balance 0 0 Adjustment of Previous Years 0 0 0 0 0 0 0 0 0 Adjusted Balance 0 0 Net Income / Loss for the period 0 0 0 0 0 0 Destinations 0 0 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 0 0 Interest on Shareholders' Equity 0 0 0 0 0 0 0 0 0 Other Destinations 0 0 0 0 0 0 0 0 0 Realization of Retained Earnings 0 0 0 0 0 0 0 0 0 Adjustments to Asset Valuation 0 0 0 0 0 0 Adjustments for Securities 0 0 0 0 0 0 0 0 0 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 0 0 Business Combination Adjustments 0 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 0 Increase / Decrease on Capital Stock 0 0 0 0 0 0 Constitution / Realization of Capital Reserves 0 0 0 0 0 0 0 0 0 Treasury Shares 0 0 0 0 0 0 0 0 0 Others Equity Transactions 0 0 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 Share-based payments 0 0 0 0 0 0 0 0 Final Balance 0 0 13 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Three-month period ended September 30, (Unaudited) Nine-month period ended September 30, (Unaudited) Income for the period Other comprehensive income (loss) Available for sale financial assets 1,056 3,712 Cash flow hedges 5,494 17,659 Income tax (2,320) (1,764) 4,682 15,367 Total comprehensive income for the period 82,567 508,375 Transactions of the comprehensive income for the three-month and nine-month periods ended on September 30, 2010 and 2009 are provided below: Financial assets available for sale Cash flow hedges Tax effect Total comprehensive income (loss) Balance on June 30, 2009 Losses realized in financial instruments transferred to the income - 28,252 18,646 Fair value variation 1,056 7,738 Balance on September 30, 2009 1,710 1,399 Financial assets available for sale Cash flow hedges Tax effect Total comprehensive income (loss) Balance on June 30, 2010 Profits realized in financial instruments transferred to the income - Fair value variation 26,367 17,837 Balance on September 30, 2010 1,646 (1,086) Financial assets available for sale Cash flow hedges Tax effect Total comprehensive income (loss) Balance on December 31, 2008 Losses / (profits) realized in financial instruments transferred to the income 35,461 22,059 Fair value variation 5,057 6,053 Balance on September 30, 2009 1,710 1,399 Financial assets available for sale Cash flow hedges Tax effect Total comprehensive income (loss) Balance on December 31, 2009 Losses / (profits) realized in financial instruments transferred to the income 20,455 Fair value variation 5,188 Balance on September 30, 2010 1,646 (1,086) The accompanying notes are an integral part of the Quarterly Financial Information - ITR. 14 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 1. Corporate information Gol Linhas Aéreas Inteligentes S.A. (Company or GLAI) is a public-listed company incorporated in accordance with Brazilian Corporate Laws, organized on March 12, 2004. The objective of the Company is through its operating wholly-owned subsidiary VRG Linhas Aéreas S.A. (VRG) to exploit (i) regular and non-regular air transportation services of passengers, cargo and mail bags, domestically or internationally, according to the concessions granted by the competent authorities; (ii) complementary activities of chartering air transportation of passengers. GLAI is the direct parent company of the wholly-owned subsidiaries GAC Inc (GAC), Gol Finance (Finance) and indirect parent company of SKY Finance II (SKY II). GAC was established on March 23, 2006, according to the laws of Cayman Islands, and its activities are related to the aircraft acquisition for its single shareholder GLAI, which provides a finance support for its operational activities and settlement of obligations. GAC is the parent company of SKY and SKY II, established on August 28, 2007 and November 30, 2009, respectively, both located at Cayman Islands, which activities are related to obtaining funds to finance aircraft acquisition. The Sky was closed in June, 2010. The closure of SKY occurred after the liquidation of all funds raised by the company, considering that it was created with the specific objective of this funds. Finance was established on March 16, 2006, according to the laws of Cayman Islands, and its activities are related to obtaining funds for aircraft acquisition and financing. On April 9, 2007, the Company acquired VRG, a low-cost and low-fare airline company, which operates domestic and international flights with GOL and VARIG brands, providing regular and non-regular air transportation services among the main destinations in Brazil, South America and the Caribbean. The Companys shares are traded in the New York Stock Exchange (NYSE) and on the São Paulo Stock Exchange (BM&FBOVESPA). The Company has entered into an Agreement for Adoption of Level 2 Differentiated Corporate Governance Practices with BM&FBOVESPA, and integrates the indices of Shares with Differentiated Corporate Governance  IGC and Shares with Differentiated Tag Along  ITAG, created to identify companies committed with the adoption of differentiated corporate governance practices. 2. Summary of significant accounting policies The authorization for issue of these Interim Consolidated Financial Reporting  ITR occurred in the Board of Directors' meeting on August 09, 2010. 2.1 Basis of preparation The Interim Consolidated Financial Reporting - ITR of the Company were prepared for the period ended on September 30, 2010, and comply with the International Accounting Standards (IAS) n. 34, related to Brazilian Accounting Practices CPC 21 which addresses the interim financial reporting. IAS 34 requires the use of certain accounting estimates by the Company Management. The Interim Consolidated Financial Reporting - ITR were prepared based on historical cost except for certain financial assets and liabilities, which are measured at fair value. These Interim Consolidated Financial Reporting - ITR do not include all the information and disclosures required in annual consolidated financial statements. Therefore, they must be read together with the consolidated financial statements referring the year ended December 31, 2009, and filed on March 11, 2010, which were prepared according to International Financial Reporting Standards  IFRS . There were no changes in the accounting practices adopted in December 31, 2009. 15 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 2.2 Transition to IFRS The Company adopted IFRS for the first time in its consolidated financial statements for the year ended December, 31, 2008, which includes comparative financial statements for the period ended December 31, 2007, for filing the 20F Form at SEC ( Security Exchange Commission ). As allowed by SEC and CVM (The Brazilian Securities Exchange Commission), and aiming to attend to the information needs of the market it operates in, the Company discloses its financial statements according to the International Financial Reporting Standards - IFRS as issued by International Accounting Standards Board  IASB, as well as according with the terms of the Brazilian Corporate Laws. The Brazilian Corporate Laws are fulfilled by the Company through the disclosure, on September 30, 2010, of its Interim Consolidated Financial Reporting  ITR in accordance with IFRS, instead of the information prepared according to Brazilian Generally Accepted Accounting Principles (BRGAAP), in accordance with the Instruction CVM n .485/10, which changes the Instruction CVM n.457/07. Instruction CVM n.457/07 requires the reconciliation of shareholders equity and the net profit of the financial statements of the controlling company according to accounting practices adopted in Brazil. On March 31, 2010, the Company anticipated the adoption of all the mandatory accounting pronunciation until December 31, 2010, which converges with international accounting standards. The adjustments were made retrospectively as requested by the accounting standards. Therefore, there are no differences between the controlling company financial statements prepared according with accounting practices adopted in Brazil. and the consolidated financial statements prepared in accordance with IFRS. 3. Seasonality The Company expects that the revenues and profits from its flights reach the highest levels during the summer and winter vacation periods, in January and July, respectively, and during the last two weeks of December, during the season holidays. By considering of the high portion of fixed costs, this seasonality tends to cause variations in our operational income from quarter to quarter. 4. Cash and cash equivalents Consolidated 09/30/10 12/31/09 Cash and bank deposits Cash equivalents On September 30, 2010, cash equivalents refers substantially to certificates of bank deposits, government securities and fixed income funds, bearing interest rates of 95.0% to 104.0% of Certificado de Depósito Interbancário (Inter-bank Deposit Certificate - CDI). Since the first quarter of 2010, the Company started investing in open funds, and not more in exclusive funds as it previously did. Investment funds here refers to investments in quotas of fixed income and DI funds of top-class banks. 16 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS The composition of cash equivalents balance is presented below: Consolidated 09/30/10 12/31/09 Bank deposit certificates Government securities Committed  Overnight Investment funds - These financial investments provide high liquidity and are promptly converted into known cash amount, and are subject to insignificant risk of value change. 5. Restricted cash Restricted cash is represented by guarantee to release the fourth issue of debentures, margin deposits guarantee linked to hedging transactions and loans from the Banco Nacional de Desenvolvimento Economico e Social (BNDES) and the Banco de Desenvolvimento de Minas Gerais (BDMG).On September 30, the restricted cash corresponded to R$457,878 (R$18,820 in the December 31, 2009) recorded in current assets and compose the following amounts: (i) R$400,000 as security to release the fourth issue of debentures made on September 30, reclassified on October 1 st as cash equivalent, as described in note 16. (ii) R$24,055 relating to guarantee deposits at the BM&FBOVESPA for Future Dollar operations and, in the case of operations with oil derivatives and interest, deposited with banks which the contracts were made. The deposits are primarily invested in government securities bearing SELIC interest rate or another prime rate, and (iii) R$33,823 (R$7,264 at December 31, 2009), linked to loans from the BNDES and BDMG invested in DI securities bearing weighed average interest rate of 98.4% of CDI, and correspond to the requirement of guarantee deposits by the counterparties. 6. Short term investments Consolidated 09/30/10 12/31/09 Private bonds Foreign bank deposits Other - Total of available for sale assets Financial assets classified as available for sale are basically comprised by investment funds for debt securities (FIDC) and foreign bank deposits (time deposits). These financial investments have average maturity term of 146 days, bearing interest at an average annual rate of 108.5% of CDI and 11.0% per year. 17 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 7. Trade and other receivables Consolidated 09/30/10 12/31/09 Local currency: Credit card administrators Travel agencies Installments sales Cargo agencies Other Foreign currency: Credit card administrators Travel agencies Cargo agencies Allowance for doubtful accounts Changes in the allowance for doubtful accounts are as follows: Consolidated 09/30/10 12/31/09 Balance at the beginning of the period Additions Irrecoverable amounts Recoveries Balance at the end of the period The aging analysis of accounts receivable is as follows: Consolidated 09/30/10 12/31/09 Falling due Overdue until 30 days Overdue 31 to 60 days Overdue 61 to 90 days Overdue 91 to 180 days Overdue 181 to 360 days Overdue above 360 days On September 30, 2010, accounts receivable from travel agencies amounting to R$ (R$67,691 on December 31, 2009) are related to loan agreements guarantees . 18 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 8. Inventories Consolidated 09/30/10 12/31/09 Consumables Parts and maintenance materials Advances to suppliers Imports in progress Other Provision for obsolescence 9 . Deferred and recoverable taxes Consolidated 09/30/10 12/31/09 Recoverable taxes: Current assets ICMS Prepaid IRPJ and CSSL IRRF Withholding tax of public institutions Value-added taxes  IVA Import tax Other recoverable taxes Total recoverable taxes - current Deferred taxes: Non-current assets Credits on accumulated Income tax losses carryforward Negative basis of social contribution Temporary differences: Mileage program Provision for assets loss Provision for doubtful accounts Provision for judicial lawsuits Return of aircraft Others Total deferred tax - non-current assets Non-current liabilities Brands Rights of Flight Maintenance deposits Engine and rotable depreciation Goodwill amortization reversal Aircraft leasing operations Others Total deferred tax - non-current liabilities (1) ICMS: State tax on sales of goods and services. (2) IRPJ: Brazilian federal income tax on taxable net profits. CSLL: social contribution on taxable net profits, created to finance social programs and funds. (3) IRRF: withholding of income tax applicable on certain domestic operations, such as payment of fees for some service providers, payment of salaries and financial income resulting from bank investments. (4) IVA: Value-added tax for sales of goods and services abroad. 19 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS The Company and its subsidiary have tax losses and negative bases of social contribution in the determination of the taxable profits, to be compensated with 30% of the annual taxable profits, with no expiration term, in the amounts described below: Company (GLAI) Subsidiary (VRG) 09/30/10 12/31/2009 09/30/10 12/31/2009 Accumulated IRPJ tax loss Negative basis of social contribution On September 30, 2010, tax credits resulting from tax losses, negative basis of social contribution were recorded based on the firm expectation for generation of future taxable profits of the controller company and its subsidiary, in attention the legal limitations. The forecasts for future taxable profits under tax losses and negative basis of social contribution, technically prepared and supported by the business plans and approved by the Company Management bodies, indicate the existence of taxable profits enough to realize recognized deferred tax credits within at most 10 years. As a consequence, the estimatives are subject to risk of not being confirmed in the future, by considering the uncertainties inherent to these provisions. By considering the twelve-month period from January 1 to December 31 each year, we present the forecast tax credits from tax losses and negative basis of social contribution to be utilized as follows: Total to to (3 months) VRG - GLAI 90 Additionally, the controller has GLAI the total tax credit of R$90,338. However the Company recognized an impairment charge of R$81,323 for claims that could be realized after 2020, according to the current scenario of the Company's growth projections. The Management considers that the deferred tax assets resulting from temporary differences will be realized proportionally to the realization of provisions and final resolution of future events. 20 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS The reconciliation between income tax and social contribution, calculated by the application of statutory tax rate combined with values reflected in the income profit, as shown below: Consolidated 09/30/10 09/30/09 Income before Income Tax (IRPJ) and Social Contribution on Net Income (CSLL) 709,689 Combined tax rate 34% 34% IRPJ and CSLL at combined tax rate Adjustments for calculating the effective tax rate: Benefit not established on tax loss Non-deductible revenues of subsidiaries Income tax on permanent differences: Exchange variation on investments abroad Other permanent differences Income tax and social contribution expenses Current income tax and social contribution - Deferred income tax and social contribution (86, 651) 10. Prepaid expenses 09/30/10 12/31/09 Deferred losses from sale-leaseback transactions Prepayments of hedge awards Prepayments of leasing Prepayments of commissions Prepayments of insurance Others Current Non-current 11. Deposits Maintenance deposits Under certain existing lease agreements, maintenance deposits are paid to aircraft and engine lessors that are to be applied to future aircraft maintenance. The maintenance deposits paid under lease agreements exempt neither the obligation to maintain the aircraft nor the cost risk associated with the maintenance activities to the aircraft lessor. The Company maintains the right to select any third-part maintenance provider or to perform such services in-house. These deposits are calculated based on a performance measure, such as flight hours or cycles, and are available for reimbursement to the Company upon the completion of the maintenance of the lease aircraft. Therefore, these amounts are recorded as a deposit on the balance sheet and maintenance cost is recognized when the underlying maintenance is performed, in accordance with the Companys maintenance policy. Certain lease agreements provide that the excess deposits are not refundable to the Company. Such excess could occur if the amounts ultimately expended for the maintenance events were less than the amounts deposited. Any excess amounts held by lessor or retained by the lessor upon the expiration of the lease, which are not expected to be significant, would be recognized as additional aircraft rental expense. 21 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Based on regular analysis of deposit recoveries, Management believes that the values informed in the consolidated balance are refundable, and there are no indicators of impairment of maintenance deposits, which balances on September 30, 2010 classified in non-current assets is R$492,098 (R$50,429 in current assets and R$472,244 in non-current assets on December 31, 2009). Additionally, the Company holds contracts with some lessors to replace deposits by letters of credit, to enable the utilization of deposits to cover other disbursements related to leasing contracts. Many of the aircraft leasing contracts do not require maintenance deposits. Deposits in guarantee for leasing contracts As required by the leasing contracts, the Company makes deposits in guarantee on behalf of the leasing companies, which exercise occurs integrally upon the contract expiration date. On September 30, 2010, the balance of guarantee deposits for leasing contracts, classified in non-current assets, is R$148,894 (R$251,716 on December 31, 2009). Judicial deposits Judicial deposits substantially represent guarantees of related to tax claims under judgment until the resolution of conflicts related to them. The balances of judicial deposits on September 30, 2010, recorded in non-current assets totalled R$112,788 (R$81,180 on December 31, 2009). 12. Transactions with related parties Graphic, consulting and transportation services The subsidiary VRG holds contract with the related part Breda Transportes e Serviços S.A. for the passenger and luggage transportation services between airports, and transportation of employees, to expire on November 16, 2010 and to be renewed at every 12 months by equal periods by signing an amendment instrument signed by the parties, with annual correction based on the General Market Price Index (IGP-M) variation. The Subsidiary VRG also holds contracts with related part Expresso União Ltda., União Transporte de Encomendas e Comércio de Veículos Ltda., Serviços Gráficos Ltda. and HK Consultoria e Participações for providing passenger and luggage transportation services between airports, transportation of express cargoes, transportation of employees, graphic and consulting services, respectively, with 12-month validity terms without incurrence of financial charges. During the three and nine-month period ended on September 30, 2010, VRG recognized total expense related to these services amounting to R$2,518 and R$7,936, respectively (R$2,876 and R$7,552 for the three and nine-month period ended on September 30, 2009). All the entities previously mentioned belong to the same business group. Operational lease VRG is the leassee of the property located at Rua Tamoios, 246, Sao Paulo  SP, owned by Patrimony Administradora de Bens, controlled by Comporte Participações S.A., which contract expires on April 4, 2011, including clause of annual readjustment based on General Market Price Index (IGP-M) variation. During the three and nine-month period ended on September 30, 2010, VRG recognized total expense related to this rental amounting to R$110 and R$325 respectively (R$107 and R$321 for the three and nine-month period ended on September 30, 2009). 22 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Commercial Agreement with Unidas Rent a Car On May 2009, VRG signed commercial agreement with Unidas Rent a Car, a Brazilian car rental company, which provides 50% discount to Unidas customers in the daily rental rates when they buy air travel tickets in flights operated by the subsidiary VRG in its website . The Chairman of the Board of Directors of the Company, Álvaro de Souza, is also a member of the board of directors of Unidas Rent a Car. Accounts payable  current liabilities On September 30, 2010, balances payable to related companies amounting to R$426 (R$688 on December 31, 2009) are included in the suppliers' balances and substantially refers to the payment to Breda Transportes e Serviços S.A. for passenger transportation services. Payments of key management personnel Three-month period ended Nine-month period ended 09/30/10 09/30/09 09/30/10 09/30/09 Salaries and benefits Social charges Share-based payments Total On September 30, 2010, the Company did not offer post-employment benefits, and there are no benefits for breach of employment agreements or other long-term benefits for Management or other employees. Profit sharing plan The Company maintains profit sharing plan and stock option plans for its employees. The profit sharing plan is conditioned to the economical-financial results measured by using performance indicators as basis, which assumes the achievements of performance goals of the Company, business units and individual units. On September 30, 2010, no provision was established, due to the losses incurred in the period. Share-based payments The Companys Board of Directors within the scope of its functions and in conformity with the Companys Stock Option Plan, approved the grant of a stock option for key senior executive officers and employees. For the grants until 2009, the options vest at a rate of 20% per year, and can be exercised up to 10 years after the grant date. Due to changes brought to the Stock Option Plan of the Company's shares, approved by Ordinary Shareholders Meeting held on April 30, 2010, for the 2010 grants, the options become exercisable 20% from the first year, additional 30% from the second and remaining 50% from the third year. The options under this Plan of 2010 also may be exercised within 10 years after the grant date. The fair value of stock options was estimated at grant date using option-pricing model of Black-Scholes. 23 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS The Board of Directors meetings date and the assumptions utilized to estimate the fair value of the stock purchase options using the Black-Scholes option pricing model are demonstrated below: Stock option plans 2009 (a) 2010 (b) Board of Directors meeting date December 9, 2004 January 2, 2006 December 31, 2006 December 20, 2007 February 4, 2009 February 2, 2010 Total of options granted Option exercisable price Fair value of the option on the grant date Estimated volatility of the share price 32.52% 39.87% 46.54% 40.95% 76.91% 77.95% Expected dividend 0.84% 0.93% 0.98% 0.86% - 2.73% Risk-free return rate 17.23% 18.00% 13.19% 11.18% 12.66% 8.65% Option duration (years) 10 10 10 10 10 10 (a) On April 2010 was granted 216,673 in addition to 2009. (b) On April 2010 was approved additional awarding of 101,894, reffering to the 2010 plan. Changes in the stock options as of September 30, 2010 are shown as follows: Stock options Average weighted purchase price Options in circulation as of December 31, 2009 Granted Exercised Cancelled Options in circulation as of September 30, 2010 Number of options exercisable as of December 31, 2009 Number of options exercisable as of September 30, 2010 The interval of the exercise prices and the average maturity of the outstanding options, as well as the intervals of the exercise prices for the exercisable options as of September 30, 2010, are summarized below: Options in circulation Options exercisable Exercise price intervals Options in circulation as of September/2009 Remaining weighted average maturity Weighted average exercise price Options exercisable as of September/2010 Weighted average exercise price 5 6 7 8 9 10 - 10.52-65.85 9.64 For the three and nine-month period ended in September 30, 2010, the Company registered an equity with stock options in the amount of R$6,287 and R$20,664 (R$1,033 and 3,529 for the period of three and nine-month ended on September 30, 2009), being the expense presented in the consolidated statements of operations as labor expenses. 24 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 13. Earnings per share Although, there are differences in voting rights and liquidation preferences, the Companys preferred shares are not entitled to receive any fixed dividends. Rather, the preferred shareholders have identical rights to earnings and are entitled to receive dividends per share in the same amount of the dividends per share paid to holders of the common shares. Therefore, the Company understands that, substantially, there is no difference between preferred shares and common shares and the basic earnings (loss) per share calculation should be the same for both shares. Consequently, basic earnings per share are computed by dividing income by the weighted average number of all classes of shares outstanding during the period. The diluted earnings per share are computed including dilutive potential shares from the executive employee stock options using the treasury-stock method when the effect is dilutive. The effect anti-dilutive potential shares are ignored in calculating dilutive earnings per share. Three-month period ended Nine-month period ended 09/30/10 09/30/09 09/30/10 09/30/09 Numerator Net income (losses) in period Denominator Weighed mean of shares in circulation related to basic earnings per share (in thousands) Effects of titles deductible Executive option plan to purchase shares (in thousands) 60 60 Adjusted weighed mean of shares in circulation and presumed conversions related to the diluted earnings per share (in thousands) Basic earnings per share Diluted earnings per share On September 30, 2010, the diluted profit per share is computed by considering the instruments that may have potential dilutive effect in the future, related to the share purchase option plan for 2009 and 2010, which had the period prices (R$10.52 and R$20.65, respectively) below the average market quotation of the period (in-the-money). Therefore there is dilutive effect related to these options to purchase shares in the amount of R$1,263. On September 30, 2010 the total of 1,601,339 stock options have anti-dilutive effect (364,204 stock options on December 31, 2009). 25 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 14. Property, plant and equipment 09/30/10 12/31/09 Annual weighted depreciation Accumulated Net Net rate Cost depreciation value value Flight equipment Aircraft under financial leases 6% Sets of replacement parts and spare engines 4% Aircraft reconfigurations 4% Aircraft and safety equipment 20% Tools 10% Property and equipment in use Vehicles 20% Machinery and equipment 10% Furniture and fixtures 10% Computers and peripherals 20% Communication equipment 10% Facilities 10% Maintenance center  Confins 7% Improvements in third-part properties 20% Works in progress - - Advances for acquisition of aircraft - - Transactions of property, plant and equipment balances are shown below: Property, plant and equipment under financial leasing Replacement and spare parts Advances for acquisition of property, plant and equipment Others Total On December 31, 2009 Additions Disposals - Depreciation - On September 30, 2010 15. Intangible assets Goodwill Trade names Airport operating rights Software Total Balance on December 31, 2009 Additions - - - 57,083 57,083 Amortizations - - - Balance on September 30, 2010 105,289 1,271,542 26 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 16. Financial assets and liabilities Effective average interest rate (p.y.) Consolidated Maturity 09/30/10 09/30/10 12/31/09 Current Assets Local currency: Working capital Aug/10 - - BNDES loan Jul/12 8.66% BNDES loan Safra Mar/14 11.46% - BDMG loan Jan/14 8.05% Interest Foreign currency (in U.S. Dollars): Loan for advance for aircraft acquisition (PDP I) Feb/10 - - Loan for advance for aircraft acquisition (PDP II) Dec/10 2.74% IFC loan Jul/13 4.15% FINIMP Jun/11 2.69% - Interest Financial Lease Dec/21 Total current assets Non-current assets Local currency: BNDES Jul/12 8.66% BNDES loan Safra Mar/14 11.46% - BDMG Jan/14 8.05% Debentures Set/15 12.63% Foreign currency (in American dollars) IFC loan Jul/13 4.15% - Senior bonus Apr/17  Jul/20 8.50% Perpetual bonus - 8.75% Financial Lease Dec/21 Total non-current assets 27 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS The due dates of long-term financial liabilities for the next periods start from October 1 to September 30 of the subsequent year, as follows: After Total Local currency BNDES loan - - - Loan  Safra - BDMG and BDMG II loan Debentures Foreign currency (U.S. Dollars) Senior bonus Perpetual bonus - Total Working capital With funds from operating cash flow and fund-raising through the issue of senior bonds denominated in U.S. dollars, the Company settled the credit lines for working capital, and the debt maturing in the next 36 months. FINIMP Loan On September 30, 2010, VRG had an amount of R$2,763 (US$1,631) proceeding from the Banco do Brasil. The amount will be used to finance import of rotables and aeronautics components. The loan has a term of one year and the amortization of principal and interests will occur in June 14, 2011. The interest rate related to this operation is Libor plus 1.5%. BNDES loan  intermediated by Banco SAFRA On March 31, 2010, VRG contracted with Banco Safra a credit line amounting to R$44,436 with funds proceeding from the National Economic and Social Development Bank (BNDES), by its indirect transfer program Finame Moderniza BK. The funds will be aimed at the modernization of turbines in specialized Brazilian shops. The loan term is 48 months, with 6-month grace period and major capital to be amortized monthly. The monthly payment of interests is computed based on TJLP plus 5.5% per year. On September 30, 2010, the company has no assets as security for this credit line. On May 26, 2010, VRG received from Banco Safra the amount of R$23,000 related to the second part of the credit line with funds proceeding from the National Economic and Social Development Bank (BNDES), by its indirect transfer program Finame Moderniza BK. The loan term is 48 months, with maturity date in May,2014 with 6-month grace period and major capital to be amortized monthly. The monthly payment of interests is computed based on TJLP plus 5.5% per year. On September 27, 2010, was released to the VRG at Banco Safra R$ 33,705 value of which is on the third part of the line of credit with funds from the National Bank of Economic and Social Development (BNDS) through its program indirect transfer "Finame modernizes BK". The collection has a term of 48 months expiring in September 2014, the contract says 6 months grace period and monthly principal amortization. The monthly payment of interest is calculated based on the TJLP plus 5.5% per year. 28 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS BDMG loan On February 29, 2010, VRG achieved funds from BDGM (Development Bank of Minas Gerais) amounting to R$20,000, which will be also used in the financing for the expansion of the Aircraft Maintenance Center at the Confins International Airport in Minas Gerais and the construction of the Brake Shop, located in Tancredo Neves International Airport in Lagoa Santa, Minas Gerais. The total loan term is eight years with 36-month grace period and interests computed by using the IPCA (National Price Index Consumer) variation as basis plus 6% per year. The loan is monthly amortized within 60 months. The financing requires certificate of bank deposit as guarantee amounting at least to R$25,000. Debentures On September 30, 2010, the Company approved the fourth public issue of 600 debentures convertible into shares in a single series issued by VRG guaranteed by the Company, and without collateral at par value of R$1,000, totaling R$ 600,000. This issue is intended to prepay the third issue which occurred in May 2009 and provide the working capital needs of VRG. The issuance costs were R$6,453, which comprise the net amount of R$593,547 captured. The maturity of the bonds is 5 years from the date of issue and its depreciation will be entirely recognized on September 30, 2015. The debentures are paid at an interest rate of 118% of CDI. This issue is subject to early redemption in whole or in part by his issue at any time at its discretion, with premium payment of 1.1% calculated as determined by its legal instruments. Senior and Perpetual Bonus On July 13, 2010, the Company through its subsidiary Finance, raised funds through issuance of senior notes denominated in U.S. dollars amounting to de R$525,510 (US$ 300 million) on the day of collection, due in 2020, interest at 8.50% per year, and have a personal guarantee of the Company and VRG. The issuance costs were in amount of R$12,635, comprising the net raised funds of R$512,875. The net funds were used to pay debt maturing in the next three years. The senior notes may be redeemed at face value after the lapse of five years from the date of issue. Fair values of senior and perpetual bonus, on September 30, 2010, reflecting the frequent readjustment of market quotations of these instruments, based on the exchange rate in effect on the balance sheet closing date, are shown below: Consolidated Book Market Senior notes Perpetual bonus 29 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Finance leases Future payments for considerations of leasing contracts are established in US Dollars, on September 30, 2010 and December 31, 2009 as follows: 09/30/10 12/31/09 2010 (3 months) Beyond 2014 Total of minimum lease payments Less: total interest Present value of minimum leasing payments Less: short-term installment Long-term installment The discount rate used to calculate the present value of the minimum leasing payments is 6.48% on September 30, 2010 (6.64% on December 31, 2009). There are no significant differences between the present value of minimum leasing payments and the market value of these financial liabilities. The Company extended the maturity date of financing for some of its aircrafts leased during 15 years, by using the SOAR (mechanism for extending the amortization and financing payment) structure, which enables performing calculated draw downs to be made for settlement by payment in full at the end of the leasing contract. On September 30, 2010 the value of withdrawals performed for the integral payment on the expiration date of the leasing contract is R$34,263 (R$24,617 on December 31, 2009). Restrictive covenants The Company has restrictive covenants in loan agreements with the following financial institutions: IFC, Natixis, BNDES and Banco do Brasil. On September 30, 2010, the Company failed to comply with the covenants related to the IFC and therefore reclassified the balance of the loan term for the short term. The Company reached the minimum parameters set with the other financial institutions required for the indexes in the nine months ended September 30, 2010. 17. Advance ticket sales On September 30, 2010, the balance of advance ticket sales of R$453,923 (R$561,347 on December 31, 2009) is represented by 2,530,036 tickets sold and not yet used with 92 days of average term of use (96 days on December 31, 2009). 18. Smiles deferred revenue Since the VRG´s acquisition, the Company has a mileage program denominated Smiles (Smiles Program). This program consists in the reward of mileage credits, though of accumulation of mileage credits by the passengers, to use in new travels. The obligations assumed under the frequent flyer program, (Smiles Program) were valued at the VRGs acquisition date at estimated fair value. 30 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS The sale of passenger tickets by the Company includes air transportation and mileage credits. The Companys sales of miles to business partners include marketing and mileage credits. The Company records the mileage credits allowed in deferred revenues account, based on the fair value of the mileage credits. The fair value of the mileage credit component is determined based (i) on weighted-average price of passenger tickets sold by VRG parted for mileage amount necessary to issue a ticket when VRG offers mileage for flying and, (ii) on weighted-average price at which the Company sells mileage credits to business partners. The deferred revenue from the sale mileage credits and the mileage component of passenger ticket sales that approximates fair value is deferred and recognized as revenue when miles are redeemed and services are provided based on the weighted-average price of all miles that have been deferred. The portion of the revenue received in excess of the fair value of mileage credits sold (the marketing premium) is recognized in income when the related marketing services are provided and classified as other revenue. The associated value for mileage credits which the Company estimates are not likely to be redeemed (breakage) is recognized as revenue. The Company calculates its breakage estimate based on historical redemption patterns. On September 30, 2010, the balance of Smiles deferred revenue is R$65,276 and R$190,387 classified in the current and non-current liabilities, respectively (R$92,541 and R$221,414 on December 31, 2009). 19. Advances from customers On September 30, 2009, the Company, by its subsidiary VRG, completed a partnership with Banco Bradesco S.A. and Banco do Brasil S.A. by an Operational Agreement to issuing and managing credit cards in the  co-branded  format. As an integral part of the agreement, the Company initially received an amount of R$252,686 related to the purchase of miles of the mileage program, access rights and utilization of the program customers database. Until September 30, 2010, the Company received as advance purchase of miles of the SMILES program, an amount of R$178,800 from both financial institutions described above. The Company expects to receive the full amount within 5 years from the agreement date and also the remuneration conditioned by the right to access and use of the registration database, share of the revenue from the credit cards issued by the financial institutions and participation in revenues. On September 30, 2010, the balance registered in the advances to customers caption in the current liabilities, related to this agreement, corresponds to R$26,173, and R$39,961 in non-current liabilities. On November 13, 2009, the Company throught its wholly-owned subsidiary VRG, signed a commercial agreement with Banco Santander (Brazil) S/A, during 13 months, amounting to R$34,500, for the non-exclusive acquisition of Smiles mileage, to be used in its reward program. On September 30, 2010, the balance registered in the advances to customers caption in the current liabilities, and related to this agreement, corresponds to R$2,921. On July 27, 2009, the Company, throught its wholly-owned subsidiary VRG signed commercial agreement with the Travel Operator and Agency CVC Tur Ltda. (CVC), during 6 months, and amounting to R$50,000, to enable the sale of air travel tickets for flights operated by VRG, wich was extended by an amendment. This amendment was replaced by the commercial agreement signed on June 08,2010 in the amount of R$50,000, to enable the sale of national and international charters. On September 30, 2010, the balance registered in the advances to customers in the current liabilities, related to this agreement is R$22,251. 31 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 20. Tax obligations Consolidated 09/30/10 12/31/09 PIS and COFINS REFIS IOF IRRF on wages and benefits CIDE ICMS Import tax Others Current Non-current 21. Provisions Insurance provision Return of aircraft Onerous contracts Litigation Total Balance on December 31, 2009 Recognized Utilized Balance on September 30, 2010 Current - Non-current - Insurance provision Management takes out insurance coverage in amounts it considers necessary to cover any claims, in view of the nature the Companys assets and the risks inherent in its operating activities, with due heed being paid to the limits set in the lease agreements, in compliance with provisions of the Law nº. 10.744/03. The insurance provision includes provisions related to the accident of an aircraft during Gol Airlines Flight 1907 on September 29, 2006 and amounts payable for aircraft insurance. The payments for the hull to the lessor were made by the insurance company. Management does not expect any liabilities arising from the accident involving Flight 1907 to have a material adverse effect on the financial position or results of its operations. Aircraft returns The aircraft return costs includes provisions for the maintenance to meet the contractual return conditions on engines held under operating leases . Onerous contracts On September 30, 2010, the Company recorded a provision of R$10,052, with R$3,732 classified in current liabilities and R$6,320 in non-current liabilities (R$10,330 on December 31, 2009) for onerous operating lease contracts related to two Boeing 767-300 aircrafts that are out of operation and are maintained under operating lease. The provision represents the present value of the future lease payments that the Company is presently obligated to make under non-cancelable onerous operating lease contracts, less revenue expected to be earned on the lease, including estimated future sub-lease revenue, where applicable. The estimated may vary as a result of changes in the utilization of the leased premises and sub-lease arrangements where applicable. The term of the leases ranges from 2 to 4 years. 32 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Judicial lawsuits On September 30, 2010, the Company and its controlled companies are involved in judicial lawsuits and administrative proceedings, totaling 16,185 distributed as follows: 9,729 civil claims, 1,291 administrative proceedings and 5,101 labor claims, including 64 civil and labor administrative proceedings. The civil lawsuits are primarily related to compensation claims generally related to flight delays, flight cancellations, baggage loss and damage to baggage. The labor claims primarily consist of discussions related to overtime, hazard pay, hazard pay and pay differentials. The lawsuits are classified into operation (those arising in the normal course of operations), Succession (those arising from the application for recognition of succession by obligations of the former Varig SA). According to this classification, the processes follow the following distribution: Operation Sucession Total Civil judicial Civil administrative 35 Labor judicial Labor administrative 62 2 64 Total The estimated obligations related to civil and labor suits are shown below: 09/30/10 12/31/09 Civil Labor Provisions are reviewed based on the evolution of the processes and history of losses through the current best estimate for labor and civil cases. There are other suits evaluated by Management and by lawyers as possible risk, in the amount, estimated on September 30, 2010, of R$11,757 for civil claims (R$54,823 and R$1,731 or labor claims on December 31, 2009), which have no provisions recorded. The Company is one of the parties in 4 labor claims in France, resulting from debts of former Varig S.A. During the period ended on September 30, 2010, the Company had favorable decision (decision from trial court) in terms of non-succession. The value involved in the discussions (not provisioned) is approximately R$7,227 (corresponding to 2.1 million). The Company is challenging in court the VAT (ICMS) levies on aircraft and engines imported under aircraft leases without purchase options in transactions carried out with lessors headquartered in foreign countries. The Companys management understands that these transactions represent simple leases in view of the contractual obligation to return the assets that are the subject of the contract. The estimated aggregated value of the judicial disputes in progress related to non-chargeable of ICMS tax on the abovementioned imports is R$214,693 on September 30, 2010 (R$210,164 on December 31, 2009) monetarily adjusted, and not including arrears interests. Based on the evaluation of the subject by its legal counselors and supported on suits of the same nature judged favorably to the taxpayers by the High Court (STJ) and Supreme Federal Court (STF) in the second half of 2007, the Company understands that chances of loss are remote, and thus did not make provisions for the referred values. 33 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Although the result from these suits and proceedings cannot be forecasted, and based on consultations made with its external legal counselors, the Company understands that the final judgment of these suits will not have any relevant adverse effect on the financial position, operating results and cash flow of the Company. 22. Shareholders equity a) Capital stock On September 30, 2010, the capital of the Company is represented by 270,237,877 shares, with 137,032,734 common shares and 133,205,143 preferred shares. The Fundo de Investimento em Participações Volluto (before named Fundo de Investimento em Participações ASAS) is the Comapanys controlling fund which is equally controlled by Constantino de Oliveira Júnior, Henrique Constantino, Joaquim Constantino Neto and Ricardo Constantino. Shareholding composition is shown below: 09/30/10 12/31/09 Common Preferred Total Common Preferred Total Volluto Fund 100.00% 27.33% 64.18% 100.00% 26.96% 63.64% Others - 1.42% 0.70% - 1.57% 0.78% Treasury shares - 0.34% 0.17% - 0.34% 0.17% Alliance Bernstein L.P. - 6.39% 3.15% - - - Market - 64.52% 31.80% - 71.13% 35.41% 100.00% 100.00% 100.00% 100.00% 100.00% 100.00% The authorized capital stock on September 30, 2010 is R$4 billion. Within the authorized limit, the Company can, under approval by the Board of Directors, increase the capital stock independently from statutory reform, by issuing shares, without preserving the proportion among the different kinds of shares. The Board of Directors will define the issuance conditions, including price and paid-in term. At the discretion of the Board of Directors, the right for preference can be excluded, or reduced the term for its exercise, in the issuance of preferred shares, which placement is made by trade in stock exchange or public subscription, or also by exchange by shares, in public bid for shareholding acquisition, under the terms provisioned in the legislation. It is prohibited the issuance from beneficiary parties under the terms of the Company social statute. Preferred shares do not have voting rights, except when occurring specific facts provisioned in the law. These shares have the preference below: priority in capital reimbursement, without Premium and right to be included in public bid as a result from control divestiture the same price paid by share of the control block, by assuring dividends at least equal to the common shares. In addition, the Differentiated Corporate Governance Practices  Level 2 of BM&FBOVESPA, provision the concession of voting rights to preferred shareholders in subjects related to corporate restructuring, merges and transactions with related parties. During meeting of the Board of Directors conducted on March 11, 2010, it was approved increase of capital stock by R$185,839 (corresponding to the same amount of dividends related to the year ended on December 31, 2009), which allow the payment by private issuance of 7,622,584 shares (3,833,077 common shares and 3,789,507 preferred shares). With the expiration of legal terms for execution of the preferences right, and the other rights of shareholders, during meeting of the Board of Directors conducted on May 5, 2010. The referred increase of capital was partially subscribed, in the amount of R$119,066, with the issuance of 4,883,756 shares (3,833,076 common shares and 1,050,680 preferred shares), all of them nominative, registered, without nominal value. The issuance price of common and preferred shares was established in R$24.38 per common and preferred share, established based on the quotation of shares issued by the Company in Bolsa de Valores, Mercadorias e Futuros (Future Exchange) ("BM&FBovespa"), on May 5, 2010 remaining a balance of R$577 on September 30, 2010. 34 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS On April 16, 2010 the Company paid dividends in the amount of R$185.839, as approved in the Meeting of the Board of Directors dated of March 11, 2010. On June 09, 2010 was announced the acquisition of 8,748,89 prefered shares issued by the Company by shareholder Alliance Bernstein L.P. and its affiliate AXA Investment Managers, totalizing 6.57% of the preferred shares. This acquisition is related to a minority investment and not cause changes in the control composition neither in the administrative structure of the Company. The quotation of shares of Gol Linhas Aéreas Inteligentes S.A., on September 30, 2010, in the Sao Paulo Stock Exchange  BOVESPA, corresponded to R$25.95, and US$15.72 in New York Stock Exchange  NYSE. The book value per share on September 30, 2010 is R$10.66 (R$10.71 on December 31, 2009). b) Treasury shares On December 9, 2009, the Board of Directors approved the cancellation of 1,119,775 preferred shares maintained in treasury, amounting to R$29,293 and recordered in the reserve account. On September 30, 2010, the Company has 454,425 treasury shares, totaling R$11,887, with market price of R$11,792 (R$11,887 in shares at market price of R$11,851 on December 31, 2009). c) Share-based payments For the three and nine-month period ended on September 30, 2010, the Company recorded expense with share-based compensation in shares amounting to R$6,287 and R$20,664 respectively (R$2,696 for the three and nine-month period ended on September 30, 2009), with balancing entry in the statement of income as personnel cost, as described in Note 12. d) Other comprehensive income The indication at fair price of financial investments classified as available for sale, and the financial instruments designated as cash flow hedge are recognized in the Equity Valuation Adjustments caption, net from tax effects, until the contracts expirations. The balance on September 30, 2010 corresponds to gain of R$3,774 (gain of R$818 on December 31, 2009). 23. Sales Revenue a) The net revenue for the period is composed as follow: Consolidated 09/31/10 09/30/09 Passenger transportation 4,077,479 Other revenues 528,872 Gross revenue 4,606,351 Related taxes (198,618) Net revenue b) Revenue by geographical segment is shown below: 09/30/10 % 09/30/09 % Domestic 93.7% 93.9% International 6.3% 268,827 6.1% Net income 100.0% 4,407,733 100.0 % 35 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS 24. Commitments The Company signed contract with Boeing for acquisition of aircrafts. On September 30, 2010 there are 104 firm orders, 10 purchase rights and 40 purchase options granted in non-charging mode. In at most one year, advances will be made for 17 aircrafts, with expected delivery until December 2012, and the other ones with expected delivery above 24 months. These advances are being financed by PDP II loans, with due dates in December 2010, as described in Note No. 16. The approximate value for firm orders, not considering the contractual discounts it is R$14,178,687 (corresponding to US$8,368,957). The commitments for purchase of aircrafts include estimations for contractual price increases during the construction phase. The portion financed by long-term loans, guaranteed by the aircrafts, by the US Ex-Im Bank (Exim) corresponds approximately to 85% of total cost of the aircrafts. Other agents finance the acquisitions with percentages equal or above this percentage, reaching up to 100%. The Company is making payments related to the acquisitions of aircrafts by using its own funds, loans, cash generated in operations, short- and medium-term credit lines, and financing from the supplier. Shown below is a summary of the payments related to commitments assumed with the acquisition of aircrafts for the next years since October 1 up to September 30 of subsequent year: After Total Advances for aircraft acquisition Commitments for aircraft acquisition Total The Company leases its entire fleet of aircrafts by combining mercantile, operational and financial leasing. On September 30, 2010, the total fleet was comprised by 121 aircrafts, including 86 with mercantile-operational leasing and 35 registered as mercantile-financial leasing. The Company has 29 aircrafts with financial leasing with purchase option. During the three-month period ended on September 30, 2010, the Company didnt receive aircrafts based on mercantile financial leasing, and returned one 737-300, and there are four 737-300 aircrafts under returning processes. a) Operating leases Future payments of non-cancelable operating leasing contracts are designated in US dollars, and on September 30, 2010, these obligations are shown below: 09/30/10 12/31/09 2010 (3 months) 515,936 489,655 466,315 402,497 245,792 Beyond 2014 378,376 Total of minimum leasing payments 2,498,571 36 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS b) Sale-leaseback transactions During the 2006 accounting period, the Company earned gains with sale-leaseback transactions made by its subsidiary GAC Inc., for eight 737-800 Next Generation aircrafts. This gain is being deferred proportionally to the monthly payments of the respective mercantile-operational leasing contracts, by the contractual term of 124 months. On September 30, 2010, the balances registered in other current and non-current liabilities obligations caption correspond to R$7,564 and R$25,387, respectively (R$7,172 and R$29,653 on December 31, 2009). During the accounting periods of 2007, 2008 and 2009, the Company registered losses with sale-leaseback transactions performed by its subsidiary GAC Inc. for nine aircrafts. These losses are being deferred and amortized proportionally to the payments of the respective mercantile leasing contracts by the contractual term of 120 months. On September 30, 2010, the balances registered in advance expense in current and non-current assets caption correspond to R$9,373 and R$56,544, respectively (R$9,373 e R$63,574 on December 31, 2009). Additionally, during the nine months ended September 30, 2010, the total recognized as gains in income was R$17,765. The Company does not enter into transactions which generated gains on sale leaseback transactions in the three months ended September 30, 2010. During the three and nine months ended September 30, 2010, the total losses recognized in income was R$2,055 and R$3,155, respectively. 25. Financial instruments The Company and its controlled companies are exposed to market risks resulting from their operations and consider credit risks and market risks related to changes in fuel prices, exchange rate and interest rates as the most relevant ones. The risk management program of the Company has the purpose of protecting against sudden increases of expenses related to market quotations, which may affect the Company competitiveness in a given period. These risks are managed by the utilization of financial instruments for protection available in the financial market, such as swaps , future contracts, exchange and petroleum options. The operations that involve fuel and interests hedge are contracted by international banks rated as low risk (average rating A+ according to Moodys and Fitch agencies). The portion of derivative contracts involving fuel derivatives is performed at NYMEX and operations involving foreign currency are traded at BM&FBOVESPA. The utilization of these instruments is guided by the formal Risk Management Policy under management of the Company directors, Risk Policies Committee and Board of Directors. The Risk Management Policy of the Company establishes controls, limits, as well as other follow-up techniques, especially mathematical models adopted for the ongoing monitoring of exposures, in addition to explicitly prohibit the performance of speculative operations using derivative financial instruments. The derivative financial instruments are used only with the purpose of protection (hedge). In addition, the Company does not perform operations with any kind of leverage. 37 FEDERAL PUBLIC SERVICE CVM - BRAZILIAN SECURITIES COMMISSION QUARTERLY INFORMATION - ITR COMMERCIAL, INDUSTRY & OTHER TYPES OF COMPANY September 30, 2010 External Disclosure IFRS Most of the financial instruments for the purpose of protecting against fuel and exchange rate risks provide scenarios with low probability of occurrence, and thus have lower costs when compared with other instruments with higher probability of occurrence. Consequently, in spite of the high correlation between the object protected and the derivative financial instruments contracted, a significant part of the operations provides ineffective results upon their liquidation, which are presented on the tables along this note. Historically, the Company does not contract protection to cover its entire exposure, both for fuel consumption and exchange and interests exposure, and thus is subject to the portion of risks resulting from market variations. The portion of exposure to be protected is reviewed quarterly in compliance with the strategies determined in the Risk Policies Committees, and are periodically followed. This portion may reach the total exposure. The Risk Policies Committee recommends, for approval of the Board of Directors, programs for contracting financial instruments aimed at protecting the Company against occasional market price variations related to fuel, exchange rate and interest rate risks, during 12 months on continuous bases, and may extend when the predetermined prices are reached. The Company adopts hedge accounting for large portion of its financial instruments, according to the parameters described in brazilian Generally Accepted Accounting Principles - CPC 38. All the financial instruments contracted for protection purposes are formally identified by documentation upon the acquisition, so as to enable making them compatible with the requirements necessary for using the hedge accounting method. The Company classifies the financial instruments used for protection as "cash flow hedge", and recognizes, for the cash flow hedges, the variations of the fair market value of the effective derivative financial instruments in shareholders equity until the hedge object reaches its competence. The fair value variations of financial instruments denominated as fair value hedge are recognized as financial income or expense within the period. The company designates fair value hedge for the risk of exchange rate variation. The risks covered by cash flow are: the fuel price risk and exchange variation risk. CPC 38 also requires the proof of effectiveness, in a prospective and retrospective way, of the financial instruments for containing the variation of protected cost and expense values. The Company estimates the effectiveness based on statistical methods for correlation and the ratio between gain
